This is an action to annul and set aside an antenuptial contract. The trial court made findings of fact, and conclusions of law favorable to the defendants, and from judgment entered thereon, the plaintiff appeals.
The only question involved on appeal, is a question of fact, viz., did the plaintiff know, and understand the terms of the antenuptial agreement, and that it was binding on her? The preponderance of the evidence shows that she did know. At her home in South Dakota, before her marriage with Jacob Herr, Sr., she had a conversation with a Mrs. Bischke, and Mrs. Bischke testified that, "The plaintiff told her at that time, that if Jacob Herr, Sr., would pay her $2,000 she would marry him, and she said that he had offered her $1,500, but if he would not give her $2,000, she would not marry him." So it appears from this testimony that she fixed the amount herself, and Jacob Herr, Sr., was obliged to come to her terms. It is also a fact, that she and her husband belonged to the same church, and it was the minister of that church, the Rev. August Herringer, who translated the antenuptial contract into German, and interpreted it to her, by reading each sentence first in English, and then translated it into German. He states, "I told her, by the agreement she was to have $2,000 after Mr. Herr's death, and she said, that was their agreement." He was also the minister who married them, after the signing of the agreement. The agreement is also signed, witnessed, and acknowledged before a notary public. It appearing that the preponderance of the testimony supports the findings of fact, and conclusions of law, the judgment is affirmed.
BIRDZELL, Ch. J., and NUESSLE, CHRISTIANSON, and BURR, JJ., concur.
 *Page 1